


Exhibit No. (10)s








July 29, 2008








Christian Brickman
3360 Blackburn Street
Dallas, TX  75204


Dear Chris:


This letter confirms the offer made to you to work for Kimberly-Clark
Corporation.  Your initial assignment will be as Senior Vice President and Chief
Strategy Officer located in Dallas, Texas.  Your start date with Kimberly-Clark
will be September 1, 2008.


Base Salary
Your starting salary for this position will be $440,000 per year.


Annual Incentive
You will be eligible to participate in Kimberly-Clark’s annual incentive plan
for management. Your target will be 65% of base salary.


For the 2008 plan year only, you will be guaranteed a bonus payment of
$286,000.  Beginning with the 2009 plan year, your bonus payment will be subject
to the terms of the Executive Officer Achievement Award Program.


Long-Term Incentives
You will be eligible for annual long-term incentive grants consistent with your
level and performance (currently about $600,000).  For 2009, our instrument mix
is anticipated to be 33% stock options and 67% performance vested restricted
stock.  The annual long-term incentive target grant amounts along with the
instrument type and mix are subject to change.   As a condition of receiving
these grants, you will be required to sign a Noncompetition and Confidentiality
Agreement.  A copy of this agreement is attached.


Total Compensation
Given the above, your total compensation target amount is $1,326,000.  This
amount is comprised of your base salary ($440,000), annual incentive target
amount ($286,000) and your long-term incentive target amount ($600,000).  Again,
your total compensation may be higher or lower than the target amount based on
company and your individual performance.

  1
 

--------------------------------------------------------------------------------

 

Signing Bonus
At our next regular grant date, currently scheduled on or around October 31,
2008, you will be granted $250,000 of economic value in the form of Restricted
Stock Units (“RSUs”). The RSU grant will vest 33% on the first, 33% on the
second and 34% on the third anniversaries of the grant date.  As a condition of
receiving these grants, you will be required to sign a Noncompetition and
Confidentiality Agreement.  A copy of this agreement is attached.


Benefits and Vacation
As an employee of Kimberly-Clark, you will be eligible for a benefits program
that includes medical, dental, life and accident insurance coverage along with
an incentive investment plan, paid vacation/holidays and various other
benefits.  You will be provided booklets explaining the terms and conditions of
these benefit plans.


You will receive four weeks of vacation beginning in 2008. Unused vacation,
granted on an exception basis, will be forfeited at the end of the year and not
paid out in cash.


Stock Ownership Guidelines
Kimberly-Clark has stock ownership guidelines requiring your position to
maintain ownership in Kimberly-Clark stock equal to three times base salary. You
are permitted five years to reach this goal. For purposes of determining your
ownership, time-vested restricted stock and any shares owned outright are
counted. If, at the end of the five years, you are not in compliance with
guidelines, your situation will be reviewed by the CEO. Non-compliance can
result in a decreased long-term incentive grant.


Conditions of this Offer
This offer is subject to the completion of the Preplacement Health History Form,
to ensure that you are physically capable of carrying out the essential duties
of your position.  If you choose to make us aware that you have a disability
under the Americans with Disabilities Act, we would evaluate whether that
disability could reasonably be accommodated in regard to those essential job
functions.


This offer is also subject to verification that you have the legal right to work
in the United States as required by the Immigration Reform and Control Act of
1986.  The Government Form I-9 must be completed within three days of your start
date.  In addition, you will be required to present certain documenta­tion as
part of the required verification process.


Kimberly-Clark takes great steps to protect from disclosure its confidential and
trade secret information.  In accordance with our policies, we expect that as an
employee, you will protect any confidential or trade secret information you
learn during your employment.  In particular, this protection will require that
you sign the Confidentiality, Nonsolicitation and Assignment of Business Ideas
Agreement (“Agreement”) as a condition of your employment.  The Agreement is
required of all new hires at Kimberly-Clark.

2 
 

--------------------------------------------------------------------------------

 

Because your position may involve access to confidential business information,
Kimberly-Clark will perform a pre-placement background investigation.  Our offer
of employment is contingent upon the results of this background
investigation.  United States Public Law 104-208 requires we advise you "that an
investigative consumer report including information as to...character, general
reputation, personal characteristics, and mode of living" may be made.  Upon
written request, additional information as to the nature and scope of the report
will be provided.


Kimberly-Clark is a drug-free work environment.  As a result, an additional
condition of this offer is that you must pass a pre-employment urine drug
screening.  This drug screening must be completed within five days of
acceptance.


As usual, the employment relationship can be ended by you or Kimberly-Clark for
any reason upon appropriate notice.


If you have any questions, please feel free to contact me (office: 972-281-1404,
wesley.wada@kcc.com).


Sincerely,




/s/ Wesley E. Wada
Wesley E. Wada
Vice President, Compensation and Benefits


Encl.


cc: Tom Falk
Liz Gottung


There are two copies of the offer letter enclosed. Please indicate your
acceptance of our offer by signing your name on the line below and returning the
signed letter to me in the enclosed envelope.  The other copy is for your
records.






/s/ Christian Brickman   7/29/08
Signature / Date

3 
 

--------------------------------------------------------------------------------

 
